Title: From George Washington to Thomas Peter, 31 August 1794
From: Washington, George
To: Peter, Thomas


               
                  Sir,
                  German Town [Pa.] Augt 31st 1794
               
               Your letter of the 27th came to my hands yesterday.
               If I had the Sum you require, or knew where to obtain it, my endeavours to accomodate you with a loan to the amount of £2000 should not be wanting. But the truth, as it respects my own resources, is, that if my receipts & expenditures are balanced at the years end, it is full as much as they have been competent to for many years back. And I have so little knowledge of the resources of others—lenders or borrowers of money, in a private way, as not to be able to designate any person who may come under the class of a lender. In fact I believe there are not many of them. Commerce & the various speculations of the present day leave but little money for loan at the legal interest between individuals—If, however, in the <course> of a few days I can obtain more satisfactory information you shall be made acquainted therewith but would have you place no
                  
                  dependence thereon—for it would be uncandid not to add, that I believe there are an hundred borrowers for one lender—and that I am not struck with the material difference between becoming security to the Bank, or to an individual, unless interest is higher in one case than the other; in both it must, or ought to be, regularly paid. but when I say this, I ought to acknowledge at the sametime, that I know nothing of the rules & regulations by which the Banks are governed—having no interest in, or the least concern with, any one of them.
               As you think, & I have always heard, the contemplated purchase would be a valuable one, it would be to be regretted if you should miss it, as there can be no doubt under the rapid encrease of land (particularly that wch aproximate to the Seat of Government); but that one half would pay for the whole a few years hence—under these circumstances—and under such clear perceptions as Mr Peter (your father) has of these things I can have no conception that because he would give a preference to one mode, he would pass by another to obtain an object which, if I am not mistaken, would be peculiarly interesting & advantageous to you, eventually. I wish you all happiness—& with esteem am Sir Your Obedt Servt
               
                  Go: Washington
               
            